Citation Nr: 1516923	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  06-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a liver disability secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, to include service in the Republic of Vietnam.

This matter comes to the Board of Veteran's appeals from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Washington, D.C.  The case was certified to the Board by the Roanoke, Virginia RO.    

The issue of entitlement to direct service connection for a liver disorder was remanded by the Board in May 2008, August 2010 and January 2012.  In December 2013, the Board denied entitlement to direct service connection for a liver disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

At the Court the appellant did not contest the Board's finding that a liver disorder was not directly related to service.  The Court, however, granted a joint motion for remand directing the Board to address whether a liver disorder was secondary to the appellant's service connected diabetes mellitus.

In December 2013, the Board remanded the issue of entitlement to service connection for glaucoma, to include secondary to diabetes mellitus.  The directives pertaining to that issue remain unfilled, and the RO is instructed that they must be fulfilled before the Board may exercise appellate jurisdiction over the claim.  Hence, the instructions in the December 2013 remand pertaining to the claim of entitlement to service connection for glaucoma are incorporated by reference.  

The Veteran's Virtual VA and VBMS files have been reviewed in conjunction with this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The parties agree that the Board's statement of reasons or bases was inadequate to support its finding that service connection was not warranted for a liver disability, because the Board failed to consider whether VA treatment records showed entitlement to secondary service connection.  In this regard, the parties noted that the appellant is service connected for diabetes mellitus, and that in June 2011, a VA physician determined:

If, in fact, [Appellant] does have [non-alcoholic fatty liver disease] there is a clear relationship between [diabetes mellitus] and [non-alcoholic fatty liver disease], and therefore we could classify his liver disease as service connected (although not related to the episode of acute hepatitis).  Since it is not possible to conclusively diagnose [non-alcoholic fatty liver disease] without a biopsy, we cannot definitively state that this is the case; however, I believe it is more likely than not that it is, which is generally the burden of proof in establishing service connection.

Given this opinion, the fact that the RO has yet to address the issue of entitlement to service connection for a liver disorder on a secondary theory of entitlement, and the fact that no liver biopsy findings are of record, further development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA, private or other inpatient or outpatient treatment records pertaining to any liver disorder, to include non-alcoholic fatty liver disease, should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign any necessary authorizations for release of any private medical records to VA.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, the Veteran must be afforded an examination by a board certified VA gastroenterologist in order to determine the nature and etiology of any diagnosed liver disorder.  Following the examination the gastroenterologist must opine whether it is at least as likely as not that any diagnosed liver disorder is caused by diabetes mellitus.  If not, the examiner must address whether it is at least as likely as not that any diagnosed liver disorder is permanently aggravated by diabetes mellitus.  

The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158 , 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable

In ordering this examination the Board acknowledges that the June 2011 examiner stated that a diagnosis of non-alcoholic fatty liver disease cannot be conclusively diagnosed without a liver biopsy.  A liver biopsy is, however, an invasive clinical study which carries risks which include, but are not limited to, pain, bleeding, infection, and possible accidental injury to nearby organs.  As such, it should only be performed with the appellant's informed, written and signed consent.  As such, the Veteran is advised that should a diagnosis of non-alcoholic fatty liver disease be suspected he must discuss with the examiner his willingness to undergo a liver biopsy.  Should he decline to undergo such a procedure the claim will be evaluated based on the evidence of record.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the gastroenterologist must specify in his/her report that the Veteran's Virtual VA and Veterans Benefits Management System electronic records have been reviewed. 

3.  The AOJ must then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his/her consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ must then adjudicate the appellant's entitlement to service connection for a liver disorder secondary to diabetes mellitus.  The AOJ must also fulfill all instructions set forth in the December 2013 remand regarding the claim of entitlement to service connection for glaucoma secondary to diabetes mellitus.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






